EXHIBIT 10.140

SIXTH
AMENDMENT TO
COUNTRYWIDE FINANCIAL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

WHEREAS, Countrywide Financial Corporation, a Delaware corporation (the
“Company”), established the Countrywide Financial Corporation Executive Deferred
Compensation Plan, a nonqualified deferred compensation arrangement for a select
group of management or highly compensated employees, effective August 1, 1993
(the “Plan”).

WHEREAS, in order to transition the Plan to the requirements of Internal Revenue
Code Section 409A (“Code Section 409A”), the Company has decided to (i)
effective December 31, 2004 discontinue deferrals into accounts that exist in
the Plan as of such date, and (ii) implement a new plan that complies with the
requirements of Code Section 409A and that governs all amounts deferred or
vested after December 31, 2004;

WHEREAS, the terms of the new plan document will be finalized no later than
December 31, 2006 in accordance with the proposed Treasury Regulations for Code
Section 409A; however, the new plan shall be operated in accordance with Code
Section 409A and related Treasury guidance and Regulations beginning January 1,
2005; and

WHEREAS, in connection with the transition of the existing nonqualified deferred
compensation arrangement to the requirements of Code Section 409A, the Company
has made available to participants the transition relief described below, as
permitted by Notice 2005-1.

NOW, THEREFORE, the Company hereby amends the Plan (the “Sixth Amendment”), as
of January 1, 2005 in accordance with the requirements of Notice 2005-1, as
follows:

1.                                       Discontinue Deferrals.  Effective
December 31, 2004, no Company contribution and no employee deferral shall be
allocated to the Company Contribution Account and Deferral Account (the
“Accounts”) of any Participant; provided, however, that amounts may be credited
and debited to the Accounts based on the notional investments that may be
selected by the Participant from time to time.  New accounts shall be
established for deferral made after December 31, 2004.

2.                                       Termination of Plan
Participation/Cancellation of Deferral Elections.  As permitted by Q&A-20 of
Notice 2005-1, the Company, in its sole discretion, may provide a limited period
in which one or more plan participants (each, a “Participant”) may elect to (i)
terminate participation in the plan for certain amounts subject to Code Section
409A, or (ii) cancel, in whole or in part, his or her deferral elections for
certain amounts subject to Code Section 409A, as more fully described on an
election form approved and accepted by the Company prior to the deadline
established by the Company, which in no event shall be later than December 31,
2005.  All amounts that are subject to the cancellation of deferral elections or
the termination of plan participation shall be includible in the


--------------------------------------------------------------------------------


applicable Participant’s income during 2005, or, if later, in the first taxable
year in which the amounts become earned and vested.

3.                                       Opportunity to Increase Deferral
Elections or Make New Deferral Elections if Not Yet Made by March 15, 2005 for
Compensation Not Yet Payable.  As permitted by Q&A-21 of Notice 2005-1,
designated Participants were provided an opportunity to increase an existing
deferral election or make a new deferral election for certain amounts subject to
Code Section 409A, as more fully described on an election form approved by the
Company, by submitting an election form to the Company prior to March 15, 2005
or such earlier deadline established by the Company.  A deferral election made
in accordance with the terms set forth above (i) shall only relate to amounts
that have not been paid or become payable at the time of election, and (ii) must
be made in accordance with the terms of the plan as in effect on or before
December 31, 2005.  Any amounts deferred in accordance with this provision shall
be governed by the terms and conditions of the new plan.

The Company has caused this Amendment to be signed as of the date first listed
above.

Countrywide Financial Corporation,

 

 

 

 

 

 

 

By:

/s/ Marshall M. Gates

 

 

Marshall Gates, Senior Managing Director,

 

 

Chief Administrative Officer

 

2


--------------------------------------------------------------------------------